DETAILED ACTION
This Office Action is responsive to the Amendment filed 12 September 2022.  

Claims 1-3, 5-11 and 13-16 are now pending.  The Examiner acknowledges the 

amendments to claims 1, 9 and 13, as well as the cancellation of claims 4, 12 and 

17.  Claims 5 and 6 remain withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract filed 12 September 2022 contains legal phraseology (“means”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murison (WO 2018/058234).  Regarding claims 1 and 3, Murison discloses a device (hollow shaft device) for stimulating a frenulum of male genitalia [007], the device comprising: a vibratory part 700+750 (of hollow shaft device) configured to generate vibrations ([0096], [0097], [0054] and Fig. 7A); and attachment means (elastomer casing/ring) configured to hold the vibratory part in place against the frenulum 2000 during use so as to apply generated vibrations to the frenulum ([0062], [0082], [0093], [0098], [00101] and Figs. 7C and 7D), wherein the vibratory part comprises first vibration means 700 and second vibration means 750 respectively ([0096] and [0094] and Figs. 6A and 7A) configured to simultaneously generate vibrations of a first frequency and a second frequency, respectively (must be simultaneous in order for user to sense the difference frequency between them (see last sentence of [00101]), and wherein the first frequency is different from the second frequency ([0096], [0094] and [00101]); and a control unit (comprised of controllers as taught by Murison [0101]) configured to control the vibratory part to adjust the first and the second frequency [00101] (“their controllers may be set to different frequencies such that the difference between them is low wherein in operation the user sense the difference frequency” [00101]).
  	Regarding claim 2, the attachment means comprises a ring (elastomer casing/ring) that is shaped and sized to receive the male genitalia ([0082], [0098] and Figs. 7C and 7D).  Regarding claims 7 and 8, the first vibration means 700 (of vibratory part 700+750) comprises an eccentric weight mounted to a rotatable shaft/rotor of a first motor [0094], wherein the first vibration means is configured to generate vibrations of the first frequency, wherein the second vibration means 750 (of vibratory part 700+750) comprises an eccentric weight mounted to a rotatable shaft/rotor of a second motor, wherein the second vibration means is configured to generate vibrations of the second frequency (Figs. 6A and 7A and [0094], [0096] and [00101).  Regarding claim 11, the attachment means (silicone ring) are configured to releasably hold the vibratory part so that the vibratory part is removable from the attachment means (7100C – Fig. 7E and [00101]).  Regarding claim 16, the device is battery operated [0082].

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murison (WO 2018/058234).  Regarding claim 9, Murison discloses the invention as claimed, see rejection supra; however Murison fails to disclose explicitly wherein the eccentric weight of the first vibration means is of larger mass than the eccentric weight of the second vibration means.  However, Murison appears to make such obvious as Murison discloses that variations in amplitude and frequency due to the eccentric weights can provide varying pressures of stimulation and a “rumbling effect” [00115] and thus varying a mass of one weight from the other would provide variations in amplitude and frequency and hence varying pressures of stimulation to a user [01115].  
Regarding claim 13, while Murison fails to disclose explicitly that the first frequency is within a first range of frequencies, and the second frequency is within a second range of frequencies, wherein the first range is different from the second range, Murison makes such obvious as Murison discloses one or more hollow shaft motors may provide low frequency rumbles or controlled frequency off-set throbbing and also may provide high end vibrations [00125], all of which would indicate different ranges of frequencies.  
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Murison (WO 2018/058234) in view of Tajkarimi (U.S. Pub. No. 2010/0069708).  Regarding claim 10, Murison discloses the invention as claimed, see rejection supra; however Murison fails to disclose explicitly wherein at least one of the first and second motors is configured to generate vibrations of variable frequency.  Tajkarimi discloses a device for applying vibrations to the penis via two separate motors, as likewise taught by Murison, wherein each motor has a capacity for generating vibrations of adjustable frequency and amplitude ([0022] and [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motors for providing different frequencies of stimulation as taught by Murison, of adjustable frequencies and amplitude as suggested by Tajkarimi as Murison recognizes the use of different frequencies to provide different frequency sensations [00101] and amplitude variations to vary applied pressure [00115] and Tajkarimi teaches that generating vibrations of adjustable frequency and amplitude in an effort to stimulate the skin of the male genitalia, as well as deeper tissues therein [0022].
11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murison (WO 2018/058234) in view of Asfora (U.S. Pub. No. 2009/0082705).  Regarding claim 14, Murison discloses generating a first and second frequency from the first and second vibration means, respectively, which differ from each other, however Murison fails to disclose explicitly wherein the first frequency is within a range of two to seven kilohertz and wherein the second frequency is within a range of two to ninety kilohertz.  Asfora discloses a device for imparting vibratory massage on tissue of a patient (see Abstract), such as tissue of the penis in order to stimulate penile nerve fibers and enhance sexual pleasure [0136], and providing multiple frequencies, such as below 10 kHz, within the range of approximately two to seven kilohertz (1.4 kHz to 7.2 kHz) and within a range of two to ninety kilohertz (3.240 kHz to 3.250 kHz [0072]) as such frequencies were found to effectively transmit vibration to adjacent tissue for providing a massage to such [0072].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply stimulatory vibrations via the first and second vibration means as taught by Murison, in a range of two to seven kilohertz and a range of two to ninety kilohertz as disclosed by Asfora, as Murison recognizes the provision of variable different frequencies via the first and second vibration means to enhance sensation of the user [00101] and Asfora teaches that vibratory stimulation provided at such frequencies has been found to be ideal for providing transmission of vibration, suitable massage to adjacent tissue [0072] and stimulation of penile nerve fibers [0136]. 
12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murison (WO 2018/058234) in view of Franck (U.S. Patent No. 6,027,444).  Regarding claim 15, Murison discloses the invention as claimed, see rejection supra; however Murison fails to disclose wherein an amplitude of the generated vibrations is up to three millimetres.  Franck teaches a vibratory device for engaging/encircling male genitalia of a user, as likewise disclosed by Murison, wherein vibratory stimulation is provided at an amplitude of 2.5 mm as such an amplitude has been found to be ideal for providing stimulatory benefit and satisfactory results to a user (col. 1, lines 37-44 and col. 4, lines 45-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply stimulatory vibrations as taught by Murison, at an amplitude of around 2.5 mm as disclosed by Franck, as Murison recognizes the provision of variable amplitudes which can change applied pressure [00115] and Franck teaches that vibratory stimulation is provided at an amplitude of 1.5 mm - 3 mm has been found to be ideal for providing stimulatory benefit and satisfactory results to a user (col. 1, lines 46-51 and col. 4, lines 45-48).  

Response to Arguments
13.	Applicant’s arguments filed 12 September 2022 with respect to the objection to the Abstract have been fully considered and are persuasive, however the Abstract still contains legal phraseology as noted above.

14.	Applicant’s arguments filed 12 September 2022 with respect to the rejection of claim 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments.

15.	Applicant’s arguments filed 12 September 2022 with respect to the rejection of claims 1-3, 7, 8, 11 and 16 under 35 U.S.C. 102(a)(1) citing Murison (‘234) have been fully considered and are not persuasive.   Applicant contends that Murison does not disclose first and second motors being adapted to simultaneously generate vibrations of differing frequencies.  However, this argument is not persuasive.  Murison discloses at [00101], wherein two or more shaft motors are attached, their controllers may be set to different frequencies such that the difference between this is a low frequency where in operation, the user senses the difference frequency (see last sentence of [00101]).  Thus, in order to sense that difference frequency, the generations must be generated simultaneously.  Applicant further contends that Murison does not disclose a control unit being used to adjust vibration frequency.  However, this argument is not persuasive.  First, a “control unit” as claimed does not preclude multiple controllers which set (see [00101]) or “adjust” the different frequencies.  Further, claim 1 does not require changing or varying each frequency, but rather a control unit configured to control the vibratory part to adjust the…frequency.  In view of the foregoing, the rejection of claims 1-3, 7, 8, 11 and 16 under 35 U.S.C. 102(a)(1) citing Murison (‘234) has been maintained.  

16.	Applicant’s arguments filed 12 September 2022 with respect to the rejection of claims 10 and 17 under 35 U.S.C. 103 citing Murison (‘234) in view of Tajkarimi (‘708) have been fully considered and are not persuasive.   Applicant contends that Tajkarimi does not appear to teach or suggest delivering vibrations to the frenulum at two different frequencies simultaneously, however it is noted that claim 10 does not recite delivering vibrations to the frenulum at two different frequencies simultaneously and claim 17 has been cancelled.  In view of the foregoing, the rejection of claim 10 under 35 U.S.C. 103 citing Murison (‘234) in view of Tajkarimi (‘708) has been maintained.   
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/           Primary Examiner, Art Unit 3791